Citation Nr: 1109836	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a right great toe injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This case was previously before the Board in December 2009 at which time the issue of entitlement to service connection for the residuals of a right great toe injury was remanded for further development.  It is now returned to the Board.


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran's current right great toe disorder is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right great toe injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Baptist Medical Center Montclair and from Drs. S, W, O, D, C, and B.  The appellant was afforded VA medical examinations in October 2003 and January 2010.

In December 2009 the Board remanded the issue of entitlement to service connection for the residuals of a right great toe injury for the Veteran to be afforded a VA medical examination.  The Board requested that the examiner comment upon the Veteran's reports of injuring his toe while running in service and upon the lay statements regarding the Veteran's right great toe symptomology since service.  In January 2010, pursuant to the Board's remand, the Veteran was afforded a VA medical examination.  The examiner reported the Veteran's statements of in-service injury as well as his comments on symptomology since service in the Veteran's history and, after examining the Veteran, rendered an opinion regarding the etiology of the his current right great toe disorder with rationale.  As such, the Board is satisfied that there has been compliance with the orders of the December 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran seeks entitlement to service connection for residuals of a right great toe injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran contends that while running for cover in Tan-An, Republic of Vietnam, he tore his toenail off when he stumbled or kicked a piece of "PSP" (steel walkway) while entering a bunker.  When he woke up the following morning, his sock was glued to his foot and a medic had to soak his foot in warm water and gave him antibiotics.  He contends that ever since this incident, he has not been able to put pressure on his toe, and has been given pain medication for relief.  

The Veteran's service medical records are negative for any right great toe complaints, diagnosis, or treatment.  However, the Veteran's service treatment records reveal that the Veteran reported feet trouble in January 1967.  Upon examination at separation from service in November 1968 the Veteran was not noted to have any foot or toe abnormalities.

In October 2003 the Veteran was afforded a VA examination during which he reported  a history of longstanding pain in his right foot.  He described that sometimes his right big toe would swell.  X-rays revealed enthesopathic changes of the Achilles, bilaterally.  Physical examination revealed bilateral hallux valgus that was thought to probably be due to degenerative joint disease.  There was sensory loss over the right great toe.  The examiner did not, however, provide a clear diagnosis of any right great toe disability, nor did the examiner offer an opinion as to whether the Veteran had any residuals of an in-service right great toe injury.

A VA examination report dated in January 2010 shows that the Veteran reported that his right great toe problem began in 1968, and that it was injured while running for cover during an attack.  The Veteran indicated that he had problems with increased pain while driving and intermittent periods lasting several days with pain in the area of the great toe with a lump that had developed over the years.  The Veteran also reported numbness in the lateral aspect of the great toe for years.  He indicated that he had not undergone any current treatments for his great toe.  The examiner noted that there was a history of trauma to the feet in 1968.  Physical examination of the right great toe revealed mild to moderate bunion deformity in the first metatarsophalangeal joint with no dorsiflexion and no stiffness.  X-rays revealed slight hallux valgus with minimal degenerative change of the great toe metatarsophalangeal joint and enthesopathic change at the posterior calcaneus.  The diagnosis was mild hallux valgus of the right great toe.  The examiner rendered an opinion that the Veteran's current right great toe disorder was not caused by or a result of an injury in service.  The examiner provided the rationale that the Veteran's right great toe disorder was common and related to the normal progression of aging.  In addition, the examiner noted that there was no evidence in the Veteran's service treatment records to indicate that the Veteran was ever evaluated for any right foot or toe injury.

The Board finds that entitlement to service connection for the residuals of a right great toe injury is not warranted.  The Board acknowledges that the Veteran reports that he tripped or stumbled on a PSP or metal walkway while in service and that this reported incident tore off his right great toe toenail.  The Board further notes that the Veteran is competent to report this incident and that he has experienced toe pain since separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's service treatment records, while revealing a single complaint of foot pain, do not reveal any complaint, diagnosis or treatment for any great toe disorder, including any record of treatment for a right great toe injury requiring the Veteran's toe to be soaked.  The Board notes that upon examination at separation from service the Veteran was not noted to have any right great toe abnormality.   In this regard, the Veteran's separation examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The separation examination report is entirely negative for any symptoms associated with the right great toe and weighs heavily against the claim.  

The Veteran's post service treatment records do not reveal any complaint, diagnosis, or treatment for any right great toe disability and the Veteran has reported that he did not receive current treatment for any right great toe disorder.  After examination in October 2003 the Veteran was diagnosed with bilateral hallux valgus that was thought to probably be due to degenerative joint disease and no opinion was rendered regarding any etiology of the Veteran's condition.  Upon examination in January 2010 the Veteran's report of his injury in service and his complaints of symptomolgy since service were acknowledged by the examiner in the report of the Veteran's history.  After examination of the Veteran's right great toe the examiner diagnosed the Veteran with mild hallux valgus of the right great toe and rendered the opinion that the disorder was not related to the Veteran's reported injury in service because it was a common disorder that is related to the natural progression of aging and since there was no evidence of any treatment for any great toe injury in service.  The Board these VA medical opinions particularly probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Although there is evidence that the Veteran is currently diagnosed with a right great toe disorder, the preponderance of the evidence is against a finding that the Veteran injured his right great toe in service and that his current right great toe disorder is related to any injury in service.  As such, entitlement to service connection for the residuals of a right great toe injury is denied.  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right great toe injury is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


